Citation Nr: 1508562	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  14-11 925	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the August 22, 2013, decision of the Board of Veterans' Appeals (Board), which (1) denied entitlement to an effective date earlier than November 15, 2006, for the grant of service connection for a left hip disability; (2) dismissed the issue of entitlement to an effective date earlier than December 17, 2003, for the grant of a 100 percent rating for posttraumatic stress disorder (PTSD); (3) denied entitlement to an effective date earlier than November 15, 2006, for the grant of service connection for left leg peripheral vascular disease; and (4) denied entitlement to an initial compensable rating for left leg peripheral vascular disease.

(The issue of an initial rating in excess of 30 percent prior to October 22, 2008, and in excess of 40 percent from October 22, 2008, for a traumatic brain injury (TBI) is the subject of a separate decision.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

The moving party and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The moving party had active military service from July 1970 to July 1974.

This matter is before the Board as an original action on the motion that alleges CUE in an August 22, 2013, Board decision.  

In December 2014, the moving party and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The moving party has failed to adequately allege CUE in the August 22, 2013, Board decision denying effective dates earlier than November 15, 2006, for the grants of service connection for a left hip disability and left hip peripheral vascular disease, dismissing the issue of issue of entitlement to an effective date earlier than  December 17, 2003, for the grant of a 100 percent rating for PTSD, and denying an initial compensable rating for left leg peripheral vascular disease; the legal or factual bases for any such errors; and why the results would have been manifestly different but for any alleged errors.

CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C.A. §§ 501, 7111 (West 2014); 38 C.F.R. § 20.1404(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014) redefined VA's duty to assist veterans in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to motions for revision of a Board decision on the grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Review for CUE in a prior Board decision is based on the record that existed when that decision was made.  38 C.F.R. § 20.1403(b) (2014).

II.  Analysis

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE.  A claim requesting review under this statute may be filed at any time after the underlying decision is made.  Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  In this case, the moving party's motion for review or revision was received by the Board in October 2013.  His motion related to four of the five claims addressed in the August 22, 2013 Board decision.

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2014).

Additionally, the motion for CUE must set forth clearly and specifically the alleged clear and unmistakable error of law or fact in the Board decision and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has established a three-pronged test, each of which must be met before CUE is established: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e. more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).

In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

In this case, the moving party alleged in his October 2013 motion that there was CUE in an August 22, 2013, Board decision which denied earlier effective dates for the grants of service connection for a left hip disability and left leg peripheral vascular disease; dismissed a claim for an earlier effective date for the assignment of a 100 percent disability rating for PTSD; and denied an initial compensable rating for left leg peripheral vascular disease.  

However, he has not alleged any specific errors of fact or law in the decision, and has not explained how the results would have been manifestly different but for any alleged errors.  Rather, the moving party has essentially alleged that the Veterans Law Judge (VLJ) who presided in the August 22, 2013, Board decision did not provide him with a fair hearing in July 2013.  The moving party has reported that his due process rights were violated during the July 2013 hearing.  Specifically, the moving party reported that the VLJ stopped him from speaking four times during the hearing; insisted that a waiver of rights in future VA claims was legal; and would not finish the hearing unless the moving party agreed to how the VLJ wanted to run it.  See October 2013 CUE motion.  However, the moving party has not explained why his unsatisfactory hearing resulted in specific errors of law or fact in the Board decision or how the results would have been manifestly different but for those reported errors in how the hearing was conducted.  

The Board acknowledges that the moving party believes that he did not have a fair hearing in July 2013.  Nevertheless, his dissatisfaction with the hearing does not rise to the level of a finding of CUE in the August 22, 2013, Board decision as the moving party has not shown that either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied and that any errors in the conduct of the hearing were "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made."  Damrel at 245.

The moving party also disagrees with the fact that the same VLJ who presided in the August 22, 2013, decision also denied a motion to vacate that Board decision.  A review of the record does confirm that the VLJ who signed the August 22, 2013, Board decision also denied the motion to vacate that decision in October 2013.  However, the moving party has not cited to any specific errors of law or fact.  In this regard, at his December 2014 hearing, the undersigned specifically asked him to cite to law or regulations regarding who signs vacates.  December 2014 Hearing Transcript (T.) at 14-15.  The moving party's response was that the pertinent law was the "United States Constitution."  However, the moving party did not specifically report what part of the Constitution prevented the August 2013 VLJ from denying the motion to vacate, nor did he explain how the results would have been manifestly different if another VLJ decided the motion to vacate.  

In this case, the moving party's overall contentions in his CUE motion and at his oral argument have been that he was mistreated by VA.  The Board is sympathetic to the Veteran's beliefs, especially as he has been filing claims to obtain his deserved benefits as early as the 1980s.  The Board does not doubt the hardships that the moving party has faced over the years in obtaining his current benefits.  However, despite the Board's sympathies, the Board is bound by the law.  In matters of CUE, as discussed above, the motion must forth clearly and specifically the alleged clear and unmistakable error of law or fact in the Board decision and why the result would have been manifestly different but for the alleged error.  In liberally reviewing the moving party's contentions in connection with his CUE motion, the evidence does not show that he has clearly and specifically made allegations of error in fact or law in the Board's August 22, 2013, decision, set forth the legal or factual basis for any such allegations of CUE, and specified why the result would have been manifestly different but for any alleged error.  The Board must emphasize that, in a CUE motion, it is incumbent upon the moving party to set forth clearly and specifically the alleged CUE, and non-specific allegations of failure to follow regulations or failure to give due process, or any other general non-specific allegations of error, are insufficient to satisfy this requirement.  38 C.F.R. § 20.1404(b).  As the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       ____________________________________________
	Nathaniel J. Doan 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  This dismissal under 38 C.F.R. § 20.1404(b) (2014) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2014).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.




